Citation Nr: 1708276	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  06-26 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension (HTN), including as secondary to service-connected disability.

2.  Entitlement to service connection for erectile dysfunction (ED), including as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Army from March 1966 to February 1968, including service in Vietnam.

This case originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) located in Detroit, Michigan.

In July 2009, the Veteran testified at a personal hearing conducted at the RO and a transcript of that personal hearing has been associated with the claims file.  In July 2012, the Veteran presented testimony at a Board videoconference hearing conducted before the undersigned Veterans Law Judge.  A transcript of that videoconference hearing has been associated with the claims file.  

After remanding the case for additional development, the Board denied the Veteran's claims in a decision issued in November 2014.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In June 2016, the Court issued a Memorandum Decision in which the Board's decision was vacated.  The Court also remanded the case for re-adjudication pursuant to the provisions of 38 U.S.C.A. § 7252(a).

Since the most recent Supplemental Statement of the Case (SSOC) was issued in February 2013, a large amount of additional evidence has been associated with the appellant's claims file that was not previously considered by the RO.  Waiver of consideration by the Agency of Original Jurisdiction (AOJ) is normally required.  See 38 C.F.R. §§ 19.37, 20.1304.  However, as the issues on appeal are being granted, there is no prejudice to the Veteran by the Board's consideration of the newly added evidence. 

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case must take into account the existence of this electronic record.


FINDINGS OF FACT

1.  The evidence for and against the appellant's claim for hypertension is at least in relative equipoise on the question of whether his currently diagnosed hypertension is related to service-connected disability.

2.  The evidence for and against the appellant's claim for erectile dysfunction is at least in relative equipoise on the question of whether his currently diagnosed erectile dysfunction is related to service-connected disability.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, the criteria for the establishment of service connection for hypertension on a secondary theory of entitlement have been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5102, 5103, 5103A, and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

2.  With resolution of reasonable doubt in the Veteran's favor, the criteria for the establishment of service connection for erectile dysfunction on a secondary theory of entitlement have been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5102, 5103, 5103A, and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

In this case, the Board is granting service connection for hypertension and erectile dysfunction.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

II.  Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to establish service connection for a claimed disability, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in a current disability was incurred during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Furthermore, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

In addition, a disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Court has held that the term "disability" as used in 38 U.S.C.A. § 1110 should refer to "any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Aggravation will be established by determining the baseline level of severity of the non-service-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b). 

A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran contends that he is entitled to service connection for hypertension (HTN) and ED because there is a nexus between each one of these conditions and his service-connected disabilities of posttraumatic stress disorder (PTSD), diabetes mellitus (DM) and coronary artery disease (CAD).  He has provided testimony and various written statements to that effect.  

Review of the appellant's service medical treatment records does not reveal any findings of, or diagnosis of HTN or ED.  There is no medical evidence of record to indicate that HTN or ED was present within one year of the Veteran's discharge from active duty in February 1968.  Therefore, service connection is not warranted on either a direct basis or a presumption basis.

Review of the Veteran's post-service medical treatment records reveals that he was diagnosed with hypertension in 2004; he was also diagnosed with ischemic heart disease in 2004, and underwent stent placement after suffering a myocardial infarction.  A private cardiac consultation report dated in October 2007 indicates that the Veteran had had HTN since 2004.  The Veteran underwent a VA medical examination in July 2008.  The examiner concluded that the Veteran had essential hypertension of unknown etiology that had its pathophysiologic basis in smoking, genetics and aging.  

The Veteran was afforded an additional VA examination in November 2012.  It was noted that the Veteran was diagnosed with hypertension in 2004.  The examiner concluded that the Veteran's HTN was not caused by or etiologically related to service or proximately due to or aggravated by his service-connected PTSD, DM or CAD.  The examiner stated that the Veteran had significant risk factors for the development of HTN such as obesity, tobacco abuse and marijuana use.  The examiner also stated that there was no credible medical literature supporting the idea that DM, PTSD or CAD caused hypertension whereas there was credible medical literature establishing a nexus between the Veteran's risk factors of obesity, tobacco abuse, and marijuana use.

The Board obtained a medical expert opinion in January 2014 with an addendum in April 2014.  According to the reviewing physician, it seemed less likely that the Veteran's currently diagnosed HTN was causally or etiologically related to service, to include herbicide exposure, or proximately due to or aggravated by his service-connected PTSD, DM or CAD.  The examiner stated that risk factors described in the medical literature that have been associated with hypertension include race, family history of hypertension, excess sodium intake, excess alcohol intake, obesity and weight gain and physical inactivity.  The physician further noted that it was not presently clear that HTN was caused by PTSD, coronary disease or DM. 

After the Board's November 2014 decision, the Veteran submitted a private medical expert opinion dated in September 2015.  The reviewing private physician stated that there was a relationship between PTSD and the development of HTN and cited to the medical literature that addressed that concept, including VA research study findings.  The private physician opined that it was more likely than not that the Veteran's HTN was secondary to his service-connected PTSD.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Each medical opinion cited above contained some rationale and should be given some weight, with the respective health care professionals' qualifications being a threshold consideration.  See Nieves-Rodrigeuz v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations include whether the person opining is suitably qualified and sufficiently informed).  Indeed, the cause of the Veteran's hypertension may never be known with certainty because there are positive and negative opinions on the nexus issue.  On the facts of this particular case, the Boards finds the evidence is at least in equipoise as to whether or not the Veteran's HTN is etiologically related to the service-connected PTSD.  

In adjudicating claims for VA benefits, the burden of proof only requires an "approximate balance" of the evidence for and against a claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1991).  This low standard of proof is "unique" to the VA adjudicatory process, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54  ). 

Although there are positive and negative opinions of record on the etiology of the Veteran's currently diagnosed HTN, considering the benefit of the doubt standard, as well as principles of judicial economy (the Court and the Board having previously remanded this case), the Board finds that the proper remedy is to grant the appeal.  Thus, service connection for hypertension under the parameters of 38 C.F.R. § 3.310 is warranted.  

Turning to the ED claim, the medical evidence of record again contains positive and negative medical opinions on the question of whether or not the Veteran's ED is etiologically related to any service-connected disability, to include DM, CAD and PTSD and/or treatment for those disabilities.  In addition, as service connection has been granted for HTN, the effect of HTN must also be considered.

Review of the Veteran's post-service medical treatment records indicates that he was assessed with ED by a private physician in April 1998.  A March 2000 private treatment note reflects that the Veteran was having some diminished frequency and quality of his erections, with his last really good erection having occurred approximately three years before.  The assessment was that the Veteran's erectile difficulties were probably vascular in nature.  

The Veteran underwent a VA medical examination in July 2008.  The examiner concluded that the Veteran's ED was due to his vascular disease and medication, as well as his advancing age.  

The Veteran was afforded another VA medical examination in November 2011.  The examiner concluded that the Veteran's ED was not due to diabetes.  The examiner also referenced a positive cannabinoid test performed in September 2011, and noted that this substance can have a negative effect on erectile functioning.  The examiner concluded that the normal male aging process coupled with exposure to cannabinoid products was the most likely etiology of the Veteran's ED. 

An additional VA medical opinion was provided in December 2011.  It was determined that it was less likely than not that the Veteran's ED was proximately due to or the result of his CAD.  The examiner noted that while the Veteran informed the previous VA examiner that his erectile dysfunction had its onset in 2004, a review of the July 2008 VA examination report reflected that the Veteran reported his onset to be 1997.  The examiner concluded that because the onset of the Veteran's CAD (regardless of which of the reported onset dates were used) was after the onset of his ED, it would be logically impossible to conclude that CAD caused the ED - a disability that manifested before the CAD.  On the other hand, the Veteran has submitted several medical articles that indicate that ED is an early manifestation of cardiovascular disease that precedes the diagnosis of cardiovascular disease by five years or more.

The Veteran was treated in a VA urology clinic in March 2012.  The VA urologist who examined the Veteran stated that the Veteran's ED was an effect from his diabetes, hypertension, coronary artery disease or his smoking problem.  

The Veteran's claims file was forwarded to a VA physician for review in November 2012.  The physician concluded that the Veteran's ED was not caused by or a result of the service-connected disabilities of DM, CAD or PTSD.  The physician further stated that the Veteran had significant risk factors medically known to cause vascular disease such as obesity, tobacco abuse, cannabinoid use and advancing age.  The physician also concluded that there was no medical nexus between the Veteran's current medications and his ED.  

The Board obtained a medical expert opinion in January 2014.  The reviewing physician noted that risk factors described in the medical literature as being related to ED included age, DM, HTN, obesity, dyslipidemia, smoking, cardiovascular disease and medication use.  Other contributors included obstructive sleep apnea and lack of exercise.  The physician stated that PTSD and CAD did not appear to be risk factors.  Also, while ED and CAD appeared to share similar risk factors, it was not clear that one would cause the other or vice versa.  The physician conceded that HTN was considered a risk factor for ED.  

After the Board's November 2014 decision, the Veteran submitted a private medical expert opinion dated in September 2015.  The reviewing private physician cited to the medical literature and stated that in the majority of patients with arteriogenic ED, the impaired penile function is a component of the generalized atherosclerotic process.  The physician also stated that the common risk factors associated with arterial insufficiency included HTN, DM and hyperlipidemia.  The private physician opined that it was more likely than not that the Veteran's ED was secondary to his service-connected disabilities.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The cause of the Veteran's ED may never be known with certainty because there are positive and negative opinions on the nexus issue.  On the facts of this particular case, the Boards finds the evidence is at least in equipoise as to whether or not the Veteran's ED is etiologically related to the service-connected HTN, PTSD, DM and CAD and/or to medications used to treat those conditions.  Thus, while there are positive and negative opinions of record on the etiology of the Veteran's currently diagnosed ED, considering the benefit of the doubt standard, as well as principles of judicial economy (the Court and the Board having previously remanded this case), the Board finds that the proper remedy is to grant the appeal.  Thus, service connection for ED under the parameters of 38 C.F.R. § 3.310 is warranted.  

(CONTINUED ON NEXT PAGE)




ORDER

Service connection for hypertension as secondary to the service-connected disability is granted.

Service connection for erectile dysfunction as secondary to the service-connected disability is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


